                       IN THE UNITED ST ATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Jarrod M. Teal,                               )
                                              )
                       Plaintiff,             )         Civil Action No. 5:14-3841-RMG
                                              )
       vs.                                    )
                                              )
Nancy A. Berryhill, Acting Commissioner       )
of Social Security Administration,            )
                                              )         ORDER
                       Defendant.             )
                                              )


       This matter comes before the Court on Plaintiffs motion for approval of attorney' s fees

under 42 U.S .C. § 406(b). (Dkt. No. 28). Plaintiff seeks approval of an attorney' s fee for his

services on behalf of Plaintiff in federal court in the amount of $42,989.00, which represents

25% of the total back award obtained on behalf of Plaintiff. Plaintiffs contract with his counsel

provides for a 25% contingency fee. The Defendant has advised the Court she has no objection

to this motion. (Dkt. No. 30).

       The Court has reviewed the Plaintiffs motion in light of the standards set forth in

Grisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). The Court finds that pursuant to the

Grisbrecht standards the proposed fee is reasonable and grants the Plaintiffs motion to approve

the fee in the amount of $42,989.00. Upon receipt of this award, Plaintiffs counsel is directed to

reimburse to Plaintiff $4,393.75 previously awarded under the Equal Access to Justice Act.

(Dkt. No. 27).

       AND IT IS SO ORDERED.



                                                  -1-
                                   United States District Judge

June ll_, 2019
Charleston, South Carolina




                             -2-
